Citation Nr: 0630760	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-16 516A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for the cervical spine 
disability, currently rated as 30 percent disabling.

2.  Entitlement to special monthly compensation based on the 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from July 1965 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In July 2006, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has not provided the appellant with proper notice in 
that the information provided in the May 2005 RO letter 
related to service connection claims and not to an increased 
rating claim or a special monthly compensation claim.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that provides the veteran 
with an explanation as to the type of evidence that is needed 
to establish increased ratings for cervical spine 
disabilities, as well as what type of evidence is needed to 
establish loss of use of the right foot.

The appellant most recently underwent a VA medical 
examination in October 2004; however, the examiner did not 
review the claims file in conjunction with the examination.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with7788 full access to and review of the 
veteran's claims folder). 

The last time a medical examination that included review of 
the claims file was accomplished was in June 2002 - more than 
four years ago.  In the interim, clinical evidence of record 
regarding the nature, severity and etiology of the 
appellant's gait instability is uncertain.  Some of the 
evidence indicates that some of the appellant's lower 
extremity symptomatology is related to his in-service 
cervical spine injury while other evidence indicates that 
there is no etiological relationship between the cervical 
spine disability and the gait instability.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The appellant has been granted service connection for chronic 
neck pain with history of trauma, status post cervical spine 
fusion.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  In addition, the 
regulations pertaining to the rating of neurological 
manifestations of spinal disabilities have changed while this 
case has been in appellate status.

Based on the above, the bases of the RO's rating of the 
cervical spine disability is unclear.  There is no current 
medical opinion of record delineating whether the  
appellant's lower extremities symptoms result from the 
cervical spine disability.  A medical opinion is required to 
answer these questions.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any cervical spine or lower 
extremity problems since 2001.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, the complete VA inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  This 
should include clinic notes, nurses' 
notes, progress notes, doctors' orders, 
admission and discharge summaries, OR 
notes, x-ray and other imaging reports 
and all other information.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for orthopedic 
and neurologic examinations to determine 
the nature, extent and severity of his 
service-connected cervical spine and 
right foot disabilities.  The claims file 
must be made available to the examiners 
for review in connection with the 
examinations.  The examination reports 
should reflect review of the claims file.  

Any special diagnostic studies deemed 
necessary should be performed, with due 
consideration of the appellant's report 
that he is unable to undergo magnetic 
resonance imaging (MRI) testing.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected cervical spine and 
right foot disabilities.  The rationale 
for all opinions expressed should also be 
provided.  An opinion should be provided 
by each examiner based on review of the 
claims file alone if the appellant fails 
to report for the examination.

In reporting the results of range of 
motion testing, the motion in each 
applicable plane should be given in 
degrees and the examiners should identify 
any objective evidence of pain and the 
specific limitation of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiners should assess the 
extent of any pain.  The examiners should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

The orthopedic examiner should identify 
the presence of any cervical spine 
ankylosis and state whether the appellant 
has the anatomical loss or loss of use of 
a foot due to a service connected 
disability, or whether the functioning of 
a foot is shown to be so limited due to a 
service-connected disability that the 
appellant would be equally well-served by 
an amputation with use of a suitable 
prosthetic appliance.

If intervertebral disc syndrome in the 
cervical spine is identified, the 
neurologist should note the total 
duration of any incapacitating episodes 
of that disability.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  The neurologist should 
delineate all aspects of neurological 
pathology that is etiologically related 
to the service-connected cervical spine 
disability.  The neurologist should also 
state whether the appellant has the loss 
of use of a foot due to a service 
connected disability and whether 
functioning of a foot is shown to be so 
limited due to a service-connected 
disability that the appellant would be 
equally well-served by an amputation with 
use of a suitable prosthetic appliance.

4.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner for corrections 
or additions.

5.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the provisions of the 
old and new Diagnostic Code 5293; 
38 C.F.R. §§ 3.321, 4.40, 4.59; and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


